In two related child protective proceedings pursuant to Family Court Act article 10, the mother appeals, as limited by her *787brief, from so much of an order of fact-finding and disposition of the Family Court, Kings County (Olshansky, J.), dated November 22, 2011, as, after fact-finding and dispositional hearings, found that she neglected the child Aamir L. and derivatively neglected the child Ayomide O.R.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Family Court properly determined that the Administration for Children’s Services met its burden of proving that the mother neglected the child Aamir L. and derivatively neglected the child Ayomide O.R., by refusing to cooperate with treatment during her hospitalization for her bipolar disorder (see Family Ct Act § 1012 [f] [i] [B]). The evidence presented established that after the mother gave birth to Aamir L., she was held in a psychiatric unit due to her psychotic symptoms, and refused to comply with treatment, including refusing to take the various antipsychotic drugs prescribed for her. Her failure to take the medications prescribed for her resulted in her exhibiting severe psychotic symptoms, which rendered her unable to care for her newborn child (see Matter of Isaiah M. [Antoya M.], 96 AD3d 516 [2012]; Matter of Cerenithy Ecksthine B. [Christian B.], 92 AD3d 417 [2012]; Matter of Tamaine William B., 38 AD3d 767 [2007]). Furthermore, because the mother’s judgment demonstrated a fundamental defect in her understanding of the parental duties relating to the care of children, the court properly made a finding of derivative neglect as to the child Ayomide O.R. (see Family Ct Act § 1046 [a] [i]; Matter of Jasmine A., 18 AD3d 546 [2005]; Matter of Christina Maria C, 89 AD2d 855 [1982]). Mastro, J.P., Dickerson, Sgroi and Hinds-Radix, JJ., concur.